  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 1 of 11 PageID #: 33




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 LUJUAN TUCKER,                                      )
                                                     )
                  Plaintiff,                         )
                                                     )
           V.                                        )          No. 4:21-CV-970 PLC
                                                     )
 CASSANDRUH GUINN, et al.,                           )
                                                     )
                  Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of self-represented plaintiff LuJuan

Tucker, a civil detainee at the Sexual Offender Rehabilitation and Treatment Services ("SORTS")

in Farmington, Missouri, for leave to commence this action without payment of the required filing

fee. ECF No. 2. The Court finds that plaintiff does not have sufficient funds to pay the filing fee,

and will grant the motion to proceed in forma pauperis. See 28 U.S. C. § 1915. Additionally, for

the reasons explained below, the Court will dismiss this action for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                 Legal Standard on Initial Review

        This Court is required to review a complaint filed informa pauperis, and must dismiss it

if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2). An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319,328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to state a claim to relief that is plausible on its face." Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).


                                                    1
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 2 of 11 PageID #: 34




       A claim is facially plausible when the plaintiff"pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff need not allege facts in painstaking detail,

the facts alleged "must be enough to raise a right to relief above the speculative level." Twombly,

550 U.S. at 555. This standard "demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation." Iqbal, 556 U.S. at 678. Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, claiming a violation of his rights

under the Fourteenth Amendment Equal Protection clause of the United States Constitution.


                                                  2
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 3 of 11 PageID #: 35




Plaintiff names eighteen (18) SORTS employees as defendants and identifies them as having one

of the following titles: therapist, recreational therapist, nurse, nurse practitioner, psychiatrist, case

manager, or security aid. He brings his claims against all defendants in their "official and

unofficial" capacities.

        Plaintiff claims that approximately two years prior to filing the instant action, he was

falsely accused of raping SORTS resident Norman Tucker (hereinafter "Norman"). On or about

May 15, 2020, plaintiff states he was again falsely accused of raping Norman in the restroom of

the Hoctor 6 ward.

        The complaint is twenty-eight pages in length; however, he repeats the same one-paragraph

claim against each of the eighteen defendants without variation. Plaintiff asserts all defendants

were members of the SORTS treatment team and were, thus, "directly responsible for decisions in

regard[] to [his] treatment, placement in the facility, and safety." Plaintiff alleges all defendants

acted with deliberate indifference to his safety because they were aware of the rape accusation

made by Norman two years prior, but subsequently transferred him from the Blair 2 ward to the

Hoctor 6 ward where Norman was housed.

       Plaintiff asserts that as a result of defendants' deliberate indifference, he has developed

anxiety and depression, and experiences panic attacks, nausea, vomiting, difficulties sleeping, fear

of losing family support, and anger. For relief, plaintiff seeks $50,000 in compensatory and

punitive damages.




                                                   3
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 4 of 11 PageID #: 36




                                             Discussion

A. Official Capacity Claims

        Plaintiff alleges all eighteen defendants are employed by either the Missouri Department
                                                                                             '
of Health or the SORTS facility, which are departments or subdivisions of the State of Missouri.

Naming a government official in his or her official capacity is the equivalent of naming the

government entity that employs the official. Will v. Michigan Dep't ofState Police, 491 U.S. 58,

71 (1989); see also Kelly v. City ofOmaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that

a "plaintiff who sues public employees in their official, rather than individual, capacities sues only

the public employer"); Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a

"suit against a public official in his official capacity is actually a suit against the entity for which

the official is an agent"). "[N]either a State nor its officials acting in their official capacity are

'persons' under§ 1983." Id See also Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016) ("a

state is not a person for purposes of a claim for money damages under § 1983 ").

        Moreover, _a claim against the State of Missouri is barred by the doctrine of sovereign

immunity. "Sovereign immunity is the privilege of the sovereign not to be sued without its

consent." Va. Office for Prat. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh

Amendment has been held to confer immunity on a nonconsenting State from lawsuits brought in

federal court by a State's own citizens or the citizens of another State. Edelman v. Jordan, 415

U.S. 651, 662-63 (1974). See also Webb v. City ofMaplewo9d, 889 F.3d 483,485 (8th Cir. 2018)

("The Eleventh Amendment protects States and their arms and instrumentalities from suit in

federal court"); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) ("The

Eleventh Amendment bars private parties from suing a state in federal court"); Egerdahl v.


                                                   4
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 5 of 11 PageID #: 37




Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) ("Generally, in the absence of consent a

suit in which the State or one of its agencies or departments is named as the defendant is proscribed

by the Eleventh Amendment").

        There are two "well-established exceptions" to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). "The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language." Id. The second exception is when a State waives

its immunity to suit in federal court. Id. at 65. A State will be found to have waived its immunity

"only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction." Welch v. Tex. Dep 't ofHighways

& Pub. Transp., 483 U.S. 468,473 (1987).

        Neither exception applies in this case. First, there is no congressional abrogation of

Eleventh Amendment immunity. Plaintiff brings this action pursuant to§ 1983 and the United

States Supreme Court has determined that§ 1983 does not revoke the States' Eleventh

Amendment immunity from suit in federal court. See Will, 491 U.S. at 66 ("We cannot conclude

that§ 1983 was intended to disregard the well-established immunity of a State from being sued

without its consent"); Quern v. Jordan, 440 U.S. 332, 341 (1979) ("[W]e simply are unwilling to

believe ... that Congress intended by the general language of§ 1983 to override the traditional

sovereign immunity of the States"). Second, the State of Missouri has not consented to the suit.

Specifically, the State's statutory waiver of immunity does not include the type of claims made by

plaintiff in this case. See .Mo. Rev. Stat. § 537.600.




                                                   5
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 6 of 11 PageID #: 38




       Thus, because a state is not a "person" for the purposes of§ 1983 and a suit against the

state is barred by the Eleventh Amendment, plaintiffs claim against all defendants in

their official capacities will be dismissed under 28 U.S.C. § 1915(e)(2)(B). See Murrell v. Sheets,

2014 WL 3818282, at *2 (E.D. Mo. Aug. 4, 2014) (dismissing official capacity claims

against SORTS employees); Johnson v. Blake, 2012 WL 3064264, at *2 (E.D. Mo. July 27, 2012)

(dismissing official capacity claims against Missouri Department of Mental Health employees).

       Having carefully reviewed and liberal_ly construed the plaintiffs complaint, the Court will

dismiss plaintiffs official capacity claims against all defendants under 42 U.S.C. § 1983.

       B. Individual Capacity Claims

       Because plaintiff is a civil detainee, his individual capacity claims are analyzed under the

Fourteenth Amendment, which provides civilly-committed individuals and other detainees "at

least the same level of constitutional protection as the Eighth Amendment." Nelson v. Shuffman,

603 F.3d 439, 446 n.3 (8th Cir. 2010) (considering a sex offender treatment center detainee's

failure-to-protect claim under the same standards applicable to a prisoner's failure-to-protect

claim). "State actors in mental health facilities owe a constitutional-level duty of care to

involuntarily held patients." Shelton v. Ark. Dept. of Human Serv., 677 F.3d 837, 840 (8th Cir.

2012). "It is not, however, every injury suffered by one prisoner at the hands of another that

translates into constitutional liability for prison officials responsible for the victim's safety."

Farmer v. Brennan, 511 U.S. 825, 834 (1994). Under the Eighth Amendment, the defendants are

required "to ensure reasonable safety, a standard that incorporates due regard for [the] officials'

unenviable task of keeping dangerous men in safe custody under humane conditions." Id. at 844-

45 (internal citations omitted).


                                                 6
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 7 of 11 PageID #: 39




       In order to state a failure-to-protect claim under the Eighth or the Fourteenth Amendment,

a prisoner or detainee must allege that "(l) defendants were aware of facts from which they could

infer the existence of a substantial risk of serious harm to him, (2) they actually drew the inference,

and (3) they failed to take reasonable steps to protect him." Schofield v. Hopkins, 491 Fed. Appx.

772, 774 (8th Cir. 2012); see also Farmer v. Brennan, 511 U.S. 825, 836-38 (1994). A "plaintiff

must show something more than mere inadvertence or negligence." Branchcomb v. Brewer, 669

F.2d 1297, 1298 (8th Cir. 1982) (per curiam). "A failure-to-protect claim has an objective

component, whether there was a substantial risk of harm to the inmate, and a subjective component,

whether the prison official was deliberately indifferent to that risk." Curry v. Crist, 226 F.3d 974,

977 (8th Cir. 2000). Deliberate indifference exists if "the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware and he must also draw

the inference." Taylor v. Dormire, 07-4212-CV-C-SOW, 2008 WL 5071135, at *1 (W.D. Mo.

Nov. 24, 2008) (quoting Farmer v. Brennan, 511 U.S. 828, 843 (1970)).

       Additionally, "[b]ecause a§ 1983 action is a type of tort claim, general principles of tort

law require that a plaintiff suffer some actual injury before he can receive compensation." Irving

v. Dormire; 519 F.3d 441, 448 (8th Cir. 2008). An inmate's injury must be more that de minimis

to state an Eighth Amendment violation. Id. Plaintiff must show that the harm he suffered from

defendants' alleged failure to protect him was objectively serious.

       Here, plaintiff alleges he was placed "in a high risk situation" and "grievously injured"

when the defendants relocated him to the same ward as Norman who falsely accused plaintiff of

raping him two years prior. Plaintiff alleges that because all eighteen defendants were members of




                                                  7
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 8 of 11 PageID #: 40




his treatment team, they were responsible for his placement, were aware of the first rape

accusation, and should not have placed him in the same ward as Norman.

          The Court finds plaintiff has failed to allege facts supporting that the defendants were

aware of a substantial risk of harm to him and were deliberately indifferent to that risk. Plaintiffs

unsupported and bare assertions that each of the eighteen defendants were aware ofNorman's false
                                                                          '
accusation from two years prior merely because they were part of his "treatment team" is entirely

conclusory. Plaintiff cannot state a claim against defendants without facts demonstrating that he

or she was subjectively aware of an excessive risk to plaintiffs health or safety, and made the

placement anyway. See Farmer, 511 U.S. at 837. For a defendant to have acted with deliberate

indifference, "he must have recklessly disregarded a known, excessive risk of serious harm to" a

plaintiffs safety. Pagels v. Morrison, 335 F.3d 736, 740 (8th Cir. 2003). That is, a plaintiff must

demonstrate that the defendant "actually intended to deprive him of some right." Miller v. Solem,

728 F.2d 1020, 1024 (8th Cir. 1984). Failure to take reasonably necessary precautions, without

facts reflecting actual knowledge of a threat to plaintiff, does not ri§e to the level of an Eighth

Amendment violation. Plaintiff simply has not demonstrated that each defendant was aware of

specific information from which they could infer the existence of a substantial risk of serious harm

to him.

          Plaintiff also provides unsupported statements that all eighteen defendants were actually

responsible for his placement in Hoctor Ward 6. Plaintiff identifies different job titles for each

defendant, including therapist, recreational therapist, nurse, nurse practitioner, psychiatrist, case

manager, and security aid. "Liability under § 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation of rights." Madewell v. Roberts, 909 F.2d 1203, 1208


                                                  8
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 9 of 11 PageID #: 41




(8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege that defendant was personally involved i.q

or directly responsible for the incidents that injured plaintiff); Boyd v. Knox, 47 F .3d 966, 968 (8th

Cir. 1995) (respondeat superior theory inapplicable in§ 1983 suits). The complaint here contains

mere conclusory allegations that all eighteen defendants were directly responsible for plaintiffs

placement in the Hoctor 6 ward through their general participation in his treatment plan. He has

offered no facts to show that defendants had the authority to and personally played a role in

selecting or authorizing his housing assignment.

       Moreover, to establish reckless disregard, plaintiff "must show that he was faced with a

'pervasive risk of harm' and that the prison officials failed to respond reasonably to that

risk." Andrews v. Siegel, 929 F.2d 1326, 1330 (8th Cir. 1991). Showing "pervasive risk of harm"

"requires evidence of frequent violence or sexual assaults which places a prisoner or group of
                               \
prisoners in reasonable fear for their safety; and prisoners must apprise the prison officials of the

existence of the problem and the need for protective measures." Falls v. Nesbitt, 966 F.2d 375,

378 (8th Cir. 1992). "In every case, a 'pervasive risk' is something more than a single incident and

something less than a riot." Id (empha~is added); see also Reed v. Lombardi, 2009 WL 1045498,

at *2 (E.D. Mo. Apr. 20, 2009) ("plaintiff complains of only a single incident of sexual assault;

this is insufficient to establish a pervasive risk of harm"); Davis v. Smith, 2008 WL 1925020, at

*3 (E.D. Mo. Apr. 29, 2008) (same). A "'single incident, or a series of isolated incidents, usually

provides an insufficient basis upon which to assign supervisor liability."' Lenz v. Wade, 490 F.3d

991, 995-96 (8th Cir. 2007) (quoting Howardv. Adkison, 887 F.2d 134, 138 (8th Cir. 1989)). The




                                                   9
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 10 of 11 PageID #: 42




risk of harm "is one in which the risk is so great that it is almost certain to materialize if nothing

is done." Wilson v. Ryker, 451 F. App'x 588,589 (7th Cir. 2011).

       Here, plaintiff's allegation that he was falsely accused of raping Norman on one occasion,

two years prior, falls short of demonstrating a pervasive risk of harm. See also Morgan v. Comm'r

Dzurenda, No. 3:14-CV-966-VAB, 2015 WL 5722723, at *5 (D. Conn. Sept. 29, 2015) (a one-

year passage of time reduces the imminence of a repeated threat). Even if the Court were to find

that all defendants were aware of the prior false accusation by Norman and played a personal role

in housing plaintiff in Hoctor 6, the allegations in the complaint simply do not indicate a substantial

or pervasive risk that Norman would be likely to falsely accuse plaintiff of raping him a second

time considering the significant passage of time.

       Finally, this is not a case where an official failed to protect plaintiff from a physical assault.

Instead, plaintiff alleges he was falsely accused of raping a fellow resident and, as a result, suffers

from anxiety, ~epression, and panic attacks. Plaintiff limits his request for relief by only seeking

compensation for emotional distress. Damages for mental or emotional harm are not available

absent a showing of physical injury. Royal v. Kautzky, 375 F.3d 720, 722 (8th Cir. 2004). The

physical injury neea not be significant, but it must be more than de minimus for an Eighth

Amendment claim to proceed. See Adams v. Rockafellow, 66 Fed. App'x 584, 586 (6th Cir. 2003)

(citing Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.1997)). Here, he does not allege that he

suffered any physical injury, de minimis or otherwise. Instead, he alleges only mental or emotional

harm, which is not compensable in the absence of physical injury.

       Having carefully reviewed and liberally construed the plaintiff's complaint, the Court will

dismiss plaintiff's individual capacity claims against all defendants under 42 U.S.C. § 1983.


                                                  10
  Case: 4:21-cv-00970-PLC Doc. #: 4 Filed: 09/15/21 Page: 11 of 11 PageID #: 43




       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief can be

granted.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       An appropriate Order of Dismissal shall accompany this Memorandum and Order.

       Dated this   drt    of September, 2021.




                                                    .ROSS
                                                   D STATES DISTRICT JUDGE




                                              11
